Case: 1:19-cv-00612-DRC-SKB Doc #: 18 Filed: 08/03/20 Page: 1 of 4 PAGEID #: 275




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

WARREN PARKS,                                         Case No. 1:19-cv-612
    Plaintiff,
                                                      Cole, J.
       vs.                                            Bowman, M.J.

BRITTANY COFFMAN,                                     REPORT AND
Judge,                                                RECOMMENDATION
       Defendant.

       Plaintiff filed a motion for leave to proceed in forma pauperis in connection with a prisoner

civil rights complaint. (Doc. 1). On August 1, 2019, the undersigned issued a Report and

Recommendation that plaintiff’s motion for leave to proceed in forma pauperis be denied pursuant

to 28 U.S.C. § 1915(g). (Doc. 2). The Court adopted the Report and Recommendation by Order

issued on October 31, 2019. (Doc. 4).

       On November 18, 2019, plaintiff appealed this Court’s Order denying his motion to

proceed in forma pauperis. (Doc. 5). On April 2, 2020, the Sixth Circuit Court of Appeals entered

an Order denying plaintiff leave to proceed in forma pauperis on appeal, finding, in part, that

plaintiff had “three strikes” before he filed this civil action and that his allegations did not show

that he was under imminent danger of serious physical injury when his complaint was filed. (See

Doc. 12 (containing a copy of the Sixth Circuit’s 4/2/2020 Order)).. The Sixth Circuit ordered

plaintiff to pay the $505 appellate filing fee within thirty days. (See id.). When plaintiff did not

pay the required filing fee, the Sixth Circuit dismissed the appeal on June 3, 2020, for want of

prosecution. (See Doc. 13 (containing a copy of the Sixth Circuit’s 6/3/2020 Order)).

       On June 24, 2020, in light of the dismissal of plaintiff’s appeal, this Court ordered plaintiff

to pay the full $400 fee required to commence this action by July 24, 2020. (Doc. 14). In response,


                                                 1
Case: 1:19-cv-00612-DRC-SKB Doc #: 18 Filed: 08/03/20 Page: 2 of 4 PAGEID #: 276




plaintiff filed on July 6, 2020 an “Affidavit of Reply and Extension of Time to Pay a Fee That

Already Been Paid” (Doc. 15), which the Court understood to be a motion for extension of time to

pay the filing fee. Because the thirty-day period for paying the $400 filing fee had not yet expired,

and plaintiff failed to establish good cause for an extension of time, see Fed. R. Civ. P. 6(b)(1)(A),

the undersigned denied the motion for extension of time. (Doc. 16).

       Plaintiff has filed an “objection” (Doc. 17) to the Order denying his motion for extension

of time, which the undersigned construes as a motion for reconsideration. Finding no intervening

change of controlling law and that plaintiff has submitted no new evidence nor intervening

authority, nor has the Clerk of Court received the filing fee, the undersigned recommends that the

motion for reconsideration (Doc. 17) be denied.

       Furthermore, to date, more than thirty days after the Court’s June 24, 2020 Order,

plaintiff has failed to pay the $400 fee. “District courts have the inherent power to sua sponte

dismiss civil actions for want of prosecution to manage their own affairs so as to achieve the

orderly and expeditious disposition of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631

(1962). See also Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Failure of a party to

respond to an order of the court warrants invocation of the Court’s inherent power. See Fed. R.

Civ. P. 41(b). Accordingly, this case should be dismissed for plaintiff’s failure to comply with

the Court’s June 24, 2020 Order. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       It is therefore RECOMMENDED that plaintiff’s motion for reconsideration (Doc. 17)

be DENIED and that this matter be DISMISSED for want of prosecution.




                                                  2
Case: 1:19-cv-00612-DRC-SKB Doc #: 18 Filed: 08/03/20 Page: 3 of 4 PAGEID #: 277




     IT IS SO RECOMMENDED.




                                           Stephanie K. Bowman
                                           United States Magistrate Judge




                                       3
Case: 1:19-cv-00612-DRC-SKB Doc #: 18 Filed: 08/03/20 Page: 4 of 4 PAGEID #: 278




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

WARREN PARKS,                                         Case No. 1:19-cv-612
    Plaintiff,
                                                      Cole, J.
       vs.                                            Bowman, M.J.

BRITTANY COFFMAN,
Judge,
       Defendant.
                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
